DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
Response to Amendment
Applicant’s amendments to the claims, filed 3/30/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 3/30/2022 have been fully considered but they are not persuasive.  The new amendments are addressed below.  Examiner notes that upon further consideration the claims are not directed to practical application, as discussed below, and are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitation	analyzing the data, the analyzing comprising: 		a) a tentative-peak detecting step of detecting multiple tentative peaks in the data on a basis of a predetermined criterion; 		b) an actual-measurement-value determining step of determining actual measurement values of a width of a tentative peak from each of the detected multiple tentative peaks; 		c) a smoothing processing step of plotting a smoothed curve on a basis of respective horizontal axis values and the actual measurement values as vertical axis values of the multiple tentative peaks on a graph where the horizontal axis values and the actual measurement values as vertical axis values are plotted, the horizontal axis values corresponding to a retention time, m/z, a wavelength, a wavenumber or a sampling number of data sampled at a regular interval; 		d) a reference-value determining step of determining reference values, which are values of the smoothed curve at the horizontal axis value of each of the multiple tentative peaks, the references values corresponding to values of the smoothed curve at the horizontal axis values of the actual measurement values, where the reference value is a value for excluding a false peak and is based on the smoothed curve; and 		e) a true-peak detecting step of determining, among the multiple tentative peaks, a tentative peak whose actual measurement value is within a predetermined range from a corresponding reference value as a true peak; and	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Equation 1 which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element	detecting, by a chromatograph, a mass spectrometer or an optical spectrometer, data of a sample to be analyzed;	by a processor, the analyzing comprising:	a display to display the true peak	These limitations are recited at a high-level of generality (i.e., as a generic structures) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to data of a sample	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 	analyzing the data by a processor, the analyzing comprising 	amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  	Examiner further notes that a display to display the true peak is viewed as insignificant extra solution activity and thus does not recite a practical application.  Under a broadest reasonable interpretation both the instant claim limitations and the claims of Electric Power Group recite additional limitations that are viewed to be directed to insignificant extrasolution activity.  The claims could possibly be viewed as a change or transformation in the real world since they are physically displayed, however merely displaying or outputting data has been viewed as insignificant extrasolution activity as viewed in light of Electric Power Group as well as FairWarning IP, LLC v. Iatric Sys., Inc and therefore is not significantly more than the abstract idea.		Similarly with regards to detecting, by a chromatograph, a mass spectrometer or an optical spectrometer, data of a sample to be analyzed is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Pharmacopoeia (Japanese Pharmacopoeia Sixteenth Edition from General Notices to Ultraviolet-visible Reference Spectra (pp. 1 - 2131).) 
Satulovsky (US 2010/0292957 A1).	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “peak detection”, and does not impose a meaningful limitation describing what problem is being remedied or solved. 	With respect to Claim 6 the limitation	analyzing the data, the analyzing comprising: 		a) a tentative-peak detecting unit that detects multiple tentative peaks in the data on a basis of a predetermined criterion;		b) an actual-measurement-value determining unit that determines actual measurement values of a width of a tentative peak from each of the detected multiple tentative peaks;		c) a smoothing processing unit that plots a smoothed curve on a basis of respective horizontal axis values and actual measurement values as vertical axis values of the multiple tentative peaks on a graph where the horizontal axis values and the actual measurement values as vertical axis values are plotted, the horizontal axis values corresponding to a retention time, m/z, a wavelength, a wavenumber or a sampling number of data sampled at a regular interval;		d) a reference-value determining unit that determines reference values, which are values of the smoothed curve at the horizontal axis value of each of the multiple tentative peaks, the references values corresponding to values of the smoothed curve at the horizontal axis values of the actual measurement values, where the reference value is a value for excluding a false peak from true peak and is based on the smoothed curve; and		e) a true-peak detecting unit that determines, among the multiple tentative peaks, a tentative peak whose actual measurement value is within a predetermined range from a corresponding reference value as a true peak; and	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Equation 1 which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element	An apparatus for detecting a peak in data of a chromatogram or a spectrum, the apparatus comprising: 	one of a chromatograph and a mass spectrometer and an optical spectrometer configured to detect data of a sample; and	a data processing apparatus comprising:	a display to display the true peak.	These limitations are recited at a high-level of generality (i.e., as a generic structures) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to data of a sample	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 	a data processing apparatus comprising 	amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  	Examiner further notes that a display to display the true peak is viewed as insignificant extra solution activity and thus does not recite a practical application.  Under a broadest reasonable interpretation both the instant claim limitations and the claims of Electric Power Group recite additional limitations that are viewed to be directed to insignificant extrasolution activity.  The claims could possibly be viewed as a change or transformation in the real world since they are physically displayed, however merely displaying or outputting data has been viewed as insignificant extrasolution activity as viewed in light of Electric Power Group as well as FairWarning IP, LLC v. Iatric Sys., Inc and therefore is not significantly more than the abstract idea.		Similarly with regards to detecting, by a chromatograph, a mass spectrometer or an optical spectrometer, data of a sample to be analyzed is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Pharmacopoeia (Japanese Pharmacopoeia Sixteenth Edition from General Notices to Ultraviolet-visible Reference Spectra (pp. 1 - 2131).) 
	Satulovsky (US 2010/0292957 A1).	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “peak detection”, and does not impose a meaningful limitation describing what problem is being remedied or solved.	With respect to Claim 7 the limitation	a) a tentative-peak detecting step of detecting multiple tentative peaks in the data on a basis of a predetermined criterion;		b) an actual-measurement-value determining step of determining actual measurement values of a predetermined feature value indicating a size of a tentative peak from each of the detected multiple tentative peaks;		c) a smoothing processing step of plotting a smoothed curve on a basis of respective horizontal axis values and actual measurement values as vertical axis values of the multiple tentative peaks on a graph where the horizontal axis values and the actual measurement values as vertical axis values are plotted, the horizontal axis values corresponding to a retention time, m/z, a wavelength, a wavenumber or a sampling number of data sampled at a regular interval;		d) a reference-value determining step of determining reference values, which are values of the smoothed curve at the horizontal axis value of each of the multiple tentative peaks, the references values corresponding to values of the smoothed curve at the horizontal axis values of the actual measurement values, where the reference value is a value for excluding a false peak from true peak and is based on the smoothed curve; and		e) a determining step of determining whether a farthest actual measurement value, which is one of the actual measurement values farthest from a corresponding reference value with respect to a tentative peak, is within a predetermined range from the corresponding reference value or out of the predetermined range, and		e1) if the farthest actual measurement value is within the predetermined range, determining the multiple tentative peaks as true peaks or 		e2) if the farthest actual measurement value is out of the predetermined range, excluding the farthest actual measurement value from the actual measurement values and repeating the steps c) to e2); and 	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Equation 1 which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element	A peak detection method for detecting a peak in data of a chromatogram or a spectrum, the peak detection method including:	detecting, by a chromatograph, a mass spectrometer or an optical spectrometer, data of a sample to be analyzed;	analyzing the data by a processor, the analyzing comprising:	displaying, by a display, the true peaks.	These limitations are recited at a high-level of generality (i.e., as a generic structures) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to data of a sample	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 	analyzing the data by a processor	amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  	Examiner further notes that a display to display the true peak is viewed as insignificant extra solution activity and thus does not recite a practical application.  Under a broadest reasonable interpretation both the instant claim limitations and the claims of Electric Power Group recite additional limitations that are viewed to be directed to insignificant extrasolution activity.  The claims could possibly be viewed as a change or transformation in the real world since they are physically displayed, however merely displaying or outputting data has been viewed as insignificant extrasolution activity as viewed in light of Electric Power Group as well as FairWarning IP, LLC v. Iatric Sys., Inc and therefore is not significantly more than the abstract idea.		Similarly with regards to detecting, by a chromatograph, a mass spectrometer or an optical spectrometer, data of a sample to be analyzed is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Pharmacopoeia (Japanese Pharmacopoeia Sixteenth Edition from General Notices to Ultraviolet-visible Reference Spectra (pp. 1 - 2131).) 
	Satulovsky (US 2010/0292957 A1).	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “peak detection”, and does not impose a meaningful limitation describing what problem is being remedied or solved.	Dependent claims 3-5 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
	Claims 3-5 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 6, 7 recite 	(“determining actual measurement values of a width of a tentative peak from each of the detected multiple tentative peaks” or	“determines actual measurement values of a width of a tentative peak from each of the detected multiple tentative peaks” or 	“determining unit that determines actual measurement values of a width of a tentative peak from each of the detected multiple tentative peaks;”)	and	(“a smoothing processing step of plotting a smoothed curve on a basis of respective horizontal axis values and the actual measurement values as vertical axis values of the multiple tentative peaks” or		“c) a smoothing processing unit that plots a smoothed curve on a basis of respective horizontal axis values and actual measurement values as vertical axis values of the multiple tentative peaks”, or 	“a smoothing processing unit that plots a smoothed curve on a basis of respective horizontal axis values and actual measurement values as vertical axis values of the multiple tentative peaks)	and	(“ e) a true-peak detecting step of determining, among the multiple tentative peaks, a tentative peak whose actual measurement value” or 	“e) a true-peak detecting unit that determines, among the multiple tentative peaks, a tentative peak whose actual measurement value” or 	“e) a determining step of determining whether a farthest actual measurement value, which is one of the actual measurement values”)	However it is not clear what “the actual measurement values” is referring to since it can be interpreted that the actual measurement value is a width value, or some value of a tentative peak that has a width and is therefore indefinite.	Furthermore the respective horizontal axis values is unclear since it is not clear what this is with respect to.	Furthermore when the claims further recite “actual measurement values” it is not clear if these values are still required to be widths or some other value.	Claims 1, 6, 7 recite “the horizontal axis values”	There is insufficient antecedent basis for this limitation in the claim.  It is not clear what “the horizontal axis values” is referring to and what entities have horizontal axis values.  Examiner further notes that the claim recite “respective horizontal axis values” and it is not clear if “the horizontal axis values” are referring to the “respective horizontal axis values” and is therefore indefinite.	Claim 1, 6, 7, recite “	a smoothing processing step of plotting a smoothed curve on a basis of respective horizontal axis values and the actual measurement values as vertical axis values of the multiple tentative peaks on a graph where the horizontal axis values and the actual measurement values as vertical axis values are plotted, the horizontal axis values corresponding to a retention time, m/z, a wavelength, a wavenumber or a sampling number of data sampled at a regular interval; “ or 	“c) a smoothing processing unit that plots a smoothed curve on a basis of respective horizontal axis values and actual measurement values as vertical axis values of the multiple tentative peaks on a graph where the horizontal axis values and the actual measurement values as vertical axis values are plotted, the horizontal axis values corresponding to a retention time, m/z, a wavelength, a wavenumber or a sampling number of data sampled at a regular interval;”	However it is not clear what a smoothed curve is referring to because in order to have a smoothed curved, there must be an initial curve that is then smoothed.  However it is not clear what this initial curve is and is therefore indefinite.	Claim 7 recites “the corresponding reference value”.  There is insufficient antecedent basis for this limitation in the claim.	Claim 7 recites 	“e) a determining step of determining whether a farthest actual measurement value, which is one of the actual measurement values farthest from a corresponding reference value with respect to a tentative peak, is within a predetermined range from the corresponding reference value or out of the predetermined range,”	However it is not clear what “a corresponding reference value” is referring to and is therefore indefinite.  A corresponding reference value could be any value and therefore a farthest actual measurement value could be any actual measurement value and is therefore unclear. Furthermore this limitation is defining a farthest actual measurement value as an actual measurement values regardless of the value since the corresponding reference value is not specified.  Therefore the corresponding reference value can be from minus infinity to plus infinity and any actual measurement value can and can not be a farthest actual measurement value.  Therefore it is not clear what “farthest” means since it is a relative word and the claims do not specify a specific reference value.
	Claim 3 recites 	“an actual measurement value is further determined with respect to each of the one or more kinds of feature values”  However it is not clear if each of the one or more kinds of feature values” includes or excludes “width” since the claim recites “one or more kinds of feature values other than the width” and is therefore indefinite.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.	Examiner notes that prior art could not be applied to due to the 35 U.S.C. §112 (b) Rejections above.	Examiner recommends scheduling an interview with the Examiner discuss the claimed invention to help Examiner understand the claimed invention and possible propose amendments to overcome the presented rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 		Kaneko (US 2015/0206728 A1) teaches wherein a mass spectrometer device (1) is provided with: a first calculation unit (6) that calculates the total amount of ion in a mass spectrum; a second calculation unit (6) that calculates the half-value width of a representative peak selected from peaks appearing in the mass spectrum; and a control unit (7) that determines the measurement method for use in the next round of measurement on the basis of the total amount of ion and the half-value width of the representative peak.		Gorenstein (US 2010/020811 A1) teaches in some alternative implementations, the method 100 utilizes a median filter and a smoothing filter, for steps 120 and 130, having window widths that are pre-selected or variable in association with a range of retention time values. In these implementations, the behavior of the median filter (see step 120) and the behavior of the smoothing filter (see step 130) are controlled, in part, through use of adjustable parameters corresponding to the widths of the windows.  As a first alternative, the width of the median filter window is set to at least twice the width of a chromatographic peak, and the width of the smoothing filter window is set to at least four times this peak width. The width of a chromatographic peak, in turn, is optionally expressed in terms of a number of sequential data points. Alternatively, for example, the peak width is expressed as a width in time; the window width in terms of number of data points then corresponds to the width in time units multiplied by the detectors sampling rate.		de Corral (US 2013/0080073 A1) teaches wherein a Gaussian Matched Filter is an optimum filter when the noise has Gaussian statistics. For counting detectors the boxcar filter will be optimal because it is simply a sum of all counts associated with a peak. In order to sum all the counts associated with a peak the width of the boxcar filter should be related to the width of the peak. Typically the width of the boxcar filter will be between 2 and 3 times the FWHM of the peak.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863